Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1994, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
While collecting unemployment insurance benefits, claimant failed to report income she received from a course she taught on Saturdays at a university. As a result, the Board found her ineligible to receive unemployment insurance benefits, charged her with a recoverable overpayment of $1,430 and reduced her right to receive future benefits by 96 days because of her false statements. Claimant asserts that the Board’s decision is not supported by substantial evidence because she was unaware that she had to report this income. We find this argument to be unpersuasive. The certification coupons, which claimant periodically completed to receive benefits, clearly instructed claimant to disclose any work she had performed during the pertinent time period. In view of this, claimant’s testimony that she did not know she had to report the subject income is not credible. Consequently, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Peters and Spain, J. P., concur. Ordered that the decision is affirmed, without costs.